UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6415



TROY GOODMAN,

                                              Plaintiff - Appellant,

          versus


BRIAN  A.   ABRAHAM,   Prosecuting  Attorney;
SUPREME COURT OF APPEALS OF WEST VIRGINIA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Elizabeth V. Hallanan,
Senior District Judge. (CA-02-1370-2)


Submitted:   May 15, 2003                     Decided:   May 28, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy Goodman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Goodman appeals the district court’s order accepting the

report and recommendation of a magistrate judge and denying his

petition for a writ of mandamus.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See Goodman v. Abraham, No. CA-02-

1370-2 (S.D.W. Va. Mar. 4, 2003). We grant Goodman leave to proceed

in forma pauperis on appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2